DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
	Applicant’s amendment to the specification after allowance received 03 January 2022 were reviewed and entered as addressing a typographical error and do not affect the scope of the claims. Application remains in condition for allowance.
	
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Strimpel on 08 December 2021.
The application has been amended as follows:
(Currently Amended) A  kit for use in diagnostic detection of a target nucleic acid and variants thereof having undefined mutations, obtained from a cell or virus in a biological sample, the kit comprising: 
a lyophilized mixture of a strand displacing polymerase and an indicator reagent and optionally a lyophilized reverse transcriptase, wherein: 
the indicator reagent is characterized by its ability to change color or provide fluorescence in a nucleic acid amplification reaction; and 
the strand displacing polymerase when rehydrated is capable of amplifying DNA at a temperature in the range of 50oC-68o
a universal primer set suitable for loop mediated amplification (LAMP) of the target nucleic acids and variants thereof containing undefined mutations within one or more of the primer binding sites; wherein the universal primer set suitable for LAMP is capable of hybridizing to the target DNA in the presence of a plurality of undefined mutations, and is configured to provide a positive result for the target DNA in a predetermined assay time period otherwise determined for a positive sample of a target nucleic acid having a known sequence;
wherein any of the reagents in the kit may be combined in a mixture in a single container or provided in separate containers.

(Currently Amended) Canceled

(Currently Amended) The kit according to claim 1, wherein the universal primer set suitable for loop mediated amplification (LAMP) are similarly diagnostic for the target nucleic acids and variants thereof where the any deletions and additions in the BIF and FIP primer binding sites of the variants 25do not exceed 6-9 nucleotides.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Ismagilov et al. (US 2015/0247190) discloses a kit (assay kit) for use in diagnostic detection of a target nucleic acid and variants thereof having undefined mutations (mutation in a nucleic acid sequence in the sample) (para. [0032]) obtained from a cell or virus in a biological sample (para. [0145], [0213]), the kit comprising: 5(a) a strand displacing polymerase (DNA polymerase) (para. [0159]) and an indicator reagent (reaction medium, which can change colormetric properties) (para. [0127]): (i) the indicator 
However, the prior art neither teaches nor fairly suggests a kit comprising a universal primer set wherein the universal primer set suitable for LAMP is capable of hybridizing to the target DNA in the presence of a plurality of undefined mutations, and is configured to provide a positive result for the target DNA in a predetermined assay time period otherwise determined for a positive sample of a target nucleic acid having a known sequence. Additionally, Ismagilov is silent on any reagents being lyophilized.

Ismagilov discloses a method for detecting a target nucleic acid in a biological 20sample by Loop-Mediated Isothermal Amplification (LAMP), comprising: (a) combining the biological sample with a lysis reagent (chemical lysis) to form a lysis mix (para. [0248]); (b) incubating the lysis mix at a temperature of at least 60°C (94°C) (para. [0139]); (c) combining in a reaction mix, an aliquot of the heat treated lysis mix of step (b) (para. [0139]-[0140]) with 25amplification reagents comprising a strand displacing polymerase (DNA polymerase) (para. [0159]), an inhibitor of the polymerase (para. 
However, the prior art neither teaches nor fairly suggests a method for detecting a target nucleic acid or unknown variant thereof in a biological 20sample; incubating a lysis mixture for a period of time in the range of 2 minutes to 45 minutes; at least one set of LAMP primers that is capable of hybridizing to the target nucleic acid and to undefined variants of the target nucleic acid; incubating the reaction mix for a reaction positive period of time under amplification 30conditions for LAMP to detect the presence of the target nucleic acid or undefined variants thereof in the sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                      

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797